DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims to include features “in response to the user being outside a visually recognizable range of the stereoscopic image, rotationally driving the display device to include the user in the visually recognizable range of the stereoscopic image” to indicate a mechanical adjustment of the display rotation to maintain stereoscopic viewing angles and “wherein the luminance of the display is adjusted based on luminance curves, wherein the luminance curves include a correspondence between a luminance setting value and actual luminance in a planar image and a stereoscopic image due to characteristic reasons that directivity is imparted to light in displaying the stereoscopic image,” indicating a use of predetermined curve data to compensate the perceived display luminance based on stereoscopic and directivity effects at the user perspective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483